      Case 1:19-cr-00196-LGS Document 49 Filed 07/08/20 Page 1 of 3




July 7, 2020                                                 For substantially the same reasons
                                                             stated in the Government's opposition
VIA ECF
                                                             letter at docket number 48, this
The Honorable Lorna Schofield                                application is DENIED. The Clerk of
United States District Judge - Southern District of New York the Court is directed to terminate the
40 Foley Square                                              letter motion at docket number 47.
New York, New York 10007                                     Dated: July 8, 2020
                                                             New York, New York
Re:    United States v. Dujohn Willette, 19 CR 196

Dear Judge Schofield:

With the consent of Pretrial Services, I write to seek a modification to the
conditions of Mr. Willette’s release so that he can escort his common-law wife
home from Jacobi Hospital following her glaucoma surgery this Friday, July
10th. If approved, Mr. Willette will provide medical documentation to his
Pretrial Officer confirming his wife’s surgery and her need for an escort, and a
taxi/uber receipt as proof of his travel to and from the hospital.

On March 31, 2020, following the parties’ joint application, Mr. Willette was
released from the MDC subject to bail conditions, including home incarceration.
Mr. Willette was (and is) awaiting sentencing and, at the time of his release,
already served the bottom-end of the advisory Guidelines range as calculated by
the Probation Department. Furthermore, because of underlying medical issues,
Mr. Willette was identified as a high-risk individual should he contract COVID-
19.

Pretrial Services informs me that Mr. Willette has been fully compliant with the
conditions of his release and consents to this application. The government
objects. I attach a copy of AUSA Sassoon’s email to me outlining her objections.

Thank you and I hope you and your chambers are remaining safe and well.

Respectfully submitted,

Julia Gatto, Assistant Federal Defender
Tel: (212) 417-8750


cc:    AUSAs Danielle Sassoon/Benjamin Schrier (via ECF)
Case
 Case1:19-cr-00196-LGS
      1:19-cr-00196-LGS Document
                         Document47-1
                                  49 Filed
                                      Filed07/08/20
                                            07/07/20 Page
                                                      Page21ofof32
Case
 Case1:19-cr-00196-LGS
      1:19-cr-00196-LGS Document
                         Document47-1
                                  49 Filed
                                      Filed07/08/20
                                            07/07/20 Page
                                                      Page32ofof32
